Title: To James Madison from William Pinkney, 7 January 1808
From: Pinkney, William
To: Madison, James



Dear Sir,
London, January 7th. 1808.

A merchant in this City has sent me the enclosed Extracts from a Letter just received by him from Paris.
I enclose a Duplicate of my public Letter of the 29th. & my private Letter of the 31st. of last Month, to which I am now able to add a Copy of the French Decree of the 23d. (not, as I had supposed, the 25th.) of November.  This was sent to me by a Mr. Mitchell, who was proceeding to the U. S. (as he writes me) in an American Vessel (The Ocean) with Dispatches for you from Genl. Armstrong, when the Vessel was captured by the Narcissus Frigate and sent into Plymouth, upon the Ground that she took in a Part of her Cargo in France (Salt, for Ballast) after the Day limited in the last British Orders of Council.  I have thought it proper to interest myself informally in the Case of this Vessel; and I have assurances that it shall receive the promptest attention.  I have advised Mr. Mitchell to wait a few Days before he determines upon taking his Passage in another Vessel for America; by which he would be likely to lose Time.
I sent you some Days ago a Newspaper containing the French retaliating Decree, dated at Milan the 25th. of December.  Those which are now forwarded contain the same Decree; and you will find by the Papers of this Morning that it has been followed up by another.
This Country has ventured upon an extraordinary Struggle with France, by which she has every thing to lose & nothing to gain.  The gross Impolicy of the late Orders of Council (to say nothing of their insulting Tone, & their Injustice to Neutral States) begins to develope itself, and will soon be manifest to all.  I am greatly deceived if it will not in a few Weeks be Matter of Surprize among all Descriptions of people here that a manufacturing & commercial Nation like G. B. could have expected any thing but Disaster & Ruin from such a Measure.
Hopes are entertained in England that our Non-Importation Act will have been repealed upon the arrival of Intelligence of an intended extraordinary Mission from this Country!  That Law was passed upon unquestionable Grounds of Policy & Justice; and, altho it has heretofore been properly suspended, I do not see how our Honor could fail to become a mere Shadow, if it should now be abandoned, even for a Time.
The Mission of Mr. Rose would not seem to justify even the Suspension of it, until the Nature & Extent of his powers were known; and after they were known it could justify nothing.  He has no power to arrange on the Topic of Impressment, the great Foundation of the Non-Importation act; and his Government has not only reasserted its obnoxious pretension on that Subject in a public Proclamation, but has even gone the Length of declaring that it cannot consent to impair it.  The unredressed outrages of Love, Whitby &c, afford no Inducement to repeal a Law deliberately passed, with the clear Approbation of the American People, when all the Motives to its passage have augmented Force.  But the late orders of Council would make the Repeal, or even the Suspension, of the Non Importation Act particularly unfortunate.  The Time when they were issued, the arrogant Claim of maritime Dominion which they suppose & execute, and the Contempt which they manifest, in the Face of the World, for the Rights & the Power of our Country, make them altogether the most offensive Act that can be laid to the charge of any Government.  The least appearance of a Disposition to submit to such an attempt will encourage to farther Aggressions until our National Spirit will be lost in an habitual Sense of Humiliation, our Charactr known only to be despised, and our Rights considered, like those of the petty States of Europe, the Sport & the Prey of the strongest.
There is an opinion prevalent here that we are likely to become a divided people when a Rupture with G. B. is in Question; but this opinion is founded upon such American publications as those in a Boston Paper, signed "Pacificus," & upon some pamphlets & private Letters of a similar British Charactr, and will undoubtedly be gloriously falsified, if there should be Occasion, by the Patriotism of our People in every Quarter of the Union.  I have the Honor to be with sincere attachment Dear Sir, your most Ob. Serv

Wm. Pinkney

